                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

James Domah,

             Plaintiff,

v.                                                    Case No. 18-cv-1231 (JNE/SER)
                                                      ORDER
United States Postal Service,

             Defendant.

      In a Report and Recommendation dated September 5, 2018, the Honorable Steven

E. Rau, United States Magistrate Judge, recommended that the United States Postal

Service’s Motion to Dismiss be granted and that this action be dismissed without

prejudice. No objection has been received. The Court accepts the recommended

disposition [Docket No. 23]. Therefore, IT IS ORDERED THAT:

      1.     The United States Postal Service’s Motion to Dismiss [Docket No. 9] is
             GRANTED.

      2.     This action is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 2, 2018
                                                      s/ Joan N. Ericksen
                                                      JOAN N. ERICKSEN
                                                      United States District Judge
